DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 recites a method of analyzing a sample that includes the steps of contacting two different compositions.  The claim as written recites “contacting the sample with a first control composition” in step (a) and “contacting the sample with a first test composition”.  The method, however, does not recites a sample splitting or dilution step to form multiple sample portions before contacting the multiple compositions.  That is, it is unclear as to how the sample may be placed in contacted with more than one composition as currently recited in the claim. 
Claim 7 is rejected for the same reasons as claim 2.  Claim 7 recites “contacting the sample with one or more further test compositions, but depends from claim 2 and neither claim 2 nor claim 7 recite a steps of dividing the sample into more than one portion. Therefore it is unclear how the sample may be contacted with more than one test composition. 
Claims 3-16 recite “A device of claim..” or “A method of claim..” in the preamble.  The Examiner submits that the dependent claims should instead recite “The device of claim…” or “The method of …” in the preamble and correction is required. 
Claim 3 recites the limitation “Wilkins Chalgren media”.  The Examiner submits this term is unclear as it is unclear as to what ingredients or compounds are required to meet the limitation of “Wilkins Chalgren media”. Some definition or reference to the actual composition of the media is required.
Claims 3, 4, 8, and 9 recite the limitation “each chamber or composition” (claims 3 and 4) and “each chamber or each composition” (claims 8 and 9), but claims 3, 4, 8, and 9 depend from claim 1 which recites only one test chamber.  Therefore it is unclear what is meant by “each chamber or composition” since claim 1 recites a control chamber and test chamber. The Examiner further notes that the term “each composition” lacks antecedent basis in each claim because the claims depend from claim 1 which does not recite a composition. 
Claims 5 and 10 recite the limitation “selective agent is selected from” which should be recited as “selective agent selected from the group consisting of”. 
Claim 6 recites “one or more further test chambers” wherein “the or each
Claim 12 recites the limitation of observing the color of the control composition(s) and test composition(s).  The Examiner notes claim 12 depends from claim 7 which does not recite a plurality of control or test compositions.  Therefore, the limitation reciting “control compositions” and “test compositions” is unclear.
Claim 13 recites “wherein the compositions are incubated”.  The Examiner submits the phrase “the compositions is unclear as it is unclear as to which composition(s) are being referred to in claim 2. 
Claim 15 recites “preferably a urine sample”. The Examiner submits the use of “preferably” in the claim renders the claim indefinite as it is not clear as to whether the claim recites a urine sample or other sample.
 Claim 19 recites “A kit comprising an incubation apparatus according to claim” but does not refer to a specific claim.  In addition, claim 19 recites a “kit claim” that does not set forth any additional structure for the incubation apparatus aside from claiming (or attempting to claim) a previously recited device (according to claim…).  Therefore it is unclear as to what structural features are required to meet the limitation(s) of the kit. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmore et al. (EP 0322591).  Elmore teaches methods and compositions for the detection of bacteria in specimen samples as well as a determination of antibiotic resistance.
Regarding claim 1, 4, 6, 14, and 19 – Elmore teaches a plurality of containers having at least a first control chamber, and a plurality of test chambers having growth media, a tetrazolium indicator, and a selective agent in the form of an antibiotic in Example 6 and the claims. 
Regarding claim 2, 7 and 12 – Elmore teaches a method of providing a sample to a plurality of chambers having a growth media, tetrazolium indicator (MTT), and a selective agent; and then observing the results at page 3, lines 1-21; Example 6; and the claims. 
Regarding claim 5 and 10 – Elmore discloses selective agents including trimethroprim and nitrofurantoin at page 4, lines 39-46; Example 6; and claim 11.   
Regarding claims 8 and 9 –Elmore teaches using different selective agents in different containers on page 4, lines 39-46 and Example 6. 
Regarding claim 11 –Elmore recites testing urine samples on page 3, lines 28-33. 
Regarding claim 13 – Elmore discloses an incubation step on page 3, lines 1-14; Examples 6; and the claims. 

Claims 1-4, 6-9, 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241). Dobson teaches a miniature device and method for detecting, identifying and quantifying microorganisms in a sample. The embodiments of the device most relevant to the instant claims are shown in Figures 5-13 and described in general in Paragraphs 0012-0167 and with respect to the Figures and Examples in Paragraphs 0182-0260.
Regarding claim 1, 4, 6, 14, and 19 – As shown in Figures 5-7C, Dobson teaches a microdevice (40/50) comprising a substrate (26/56) having a plurality of chambers (28/58) that may be used as a control chamber, dilution chamber, or test chambers for determining the presence of the microorganism.  The chambers each include a growth media, tetrazolium indicator (MTT), and selective agent. See Paragraphs 0195-0202.  Dobson teaches the addition of a selective agent including an antibiotic in Paragraphs 0081 and 0097. 
Regarding claim 2, 7 and 12 – Dobson teaches a method of providing a sample to a plurality of chambers having a growth media, tetrazolium indicator (MTT), and a selective agent; and then observing the results in Paragraphs 0141-0161, the Examples, and the claims. Dobson teaches adding a control composition in Paragraphs 0211, 0233, and 0234. 
Regarding claim 3 – Dobson recites the use of Wilkins Chalgren media in the chambers of their device in Paragraphs 0118, 0123, 0134 and 0223. 
Regarding claims 8 and 9 – Dobson teaches providing different selective agents or amounts of each material in Figure 5 and Paragraphs 0080-0081. 
Regarding claim 12 –Dobson discloses an incubation step in Paragraphs 0087 and 0146-00152. 
Regarding claim 13 – Dobson teaches observing a color change in Paragraphs 0069-0079 and 0105-0107. 
Regarding claim 16 – Dobson recites the step of diluting the sample in Paragraphs 0060-0061. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elmore et al. (EP 0322591) in view of Lowery, Jr. et al. (US 2019/0032104). Elmore, as described in Paragraphs 8-14 above, teaches every element of claim 15 except for the test chambers having ciprofloxacin, pivmecillinam, and cephalexin as the selective agent. Lowery teaches a device and method for screening for microorganisms.  In Paragraphs 0036-0051, Lowery teaches a method of testing biological samples that includes the use of a wide variety of selective agents including a vast list of antibiotics including ciprofloxacin, pivmecillinam, and cephalexin. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the additional different antibiotics from Lowery with the device and method of Elmore.  One of ordinary skill in the art at the time of the effective date of the invention would add the additional antibiotics to Elmore to screen for the additional and different selective agents taught by Lowery. 

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0316241) in view of Lowery, Jr. et al. (US 2019/0032104).Dobson, as described in Paragraphs 15-22 above, teaches every element of claim 15 except for the test chambers having ciprofloxacin, nitrofurantoin, pivmecillinam, trimethoprim, and cephalexin as the selective agent. Lowery teaches a device and method for screening for microorganisms.  In Paragraphs 0036-0051, Lowery teaches a method of testing biological samples that includes the use of a wide variety of selective agents including a vast list of antibiotics including ciprofloxacin, nitrofurantoin, pivmecillinam, trimethoprim, and cephalexin as the selective agent. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the additional different antibiotics from Lowery with the device and method of Dobson.  One of ordinary skill in the art at the time of the effective date of the invention would add the additional antibiotics to Dobson to screen for the additional and different selective agents taught by Lowery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0316241) in view of Vacic et al. (US 2018/0088141).  Dobson, as described in Paragraphs 15-22 above, teaches every element of claim 16 except for an incubation apparatus comprising multiple recesses for holding and incubating the microarray (40/50). Vacic teaches an automated antimicrobial screening system.  The portions of the system most relevant to the instant claim are shown in Figures 1-4 and 6A-7C and described in Paragraphs 0066-0121.  The system includes a loading device (drawer 300) for loading cartridges (701, 700), robotic transfer system (200) and an incubation subassembly (400).  The incubation assembly is further shown in Figures 6A-7C and is comprised of a frame (410) having multiple depressions (chambers 414) for holding the cartridges during incubation.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the incubation device from Vacic with the system of Dobson. One of ordinary skill in the art at the time of the effective date of the invention would add the incubation device to Dobson in order to store and incubation the test devices as in Vacic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 11, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798